Exhibit 10.1


INCREMENTAL AGREEMENT AND AMENDMENT NO. 1
INCREMENTAL AGREEMENT AND AMENDMENT NO. 1 dated as of March 10, 2020 (this
“Incremental Agreement”), by and among CAPITOL INTERMEDIATE HOLDINGS, LLC, a
Delaware limited liability company (“Holdings”), CAPITOL INVESTMENT MERGER SUB
2, LLC, a Delaware limited liability company (the “Borrower”), JPMORGAN CHASE
BANK, N.A., as Administrative Agent and Collateral Agent (in such capacities,
the “Administrative Agent”) under the Credit Agreement (as defined below), each
Letter of Credit Issuer, the Swingline Lender, MUFG UNION BANK, N.A., as
“Increasing Lender” (the “Increasing Lender”) and the Lenders party hereto.
WHEREAS, reference is hereby made to the Credit Agreement dated as of July 31,
2019 (as amended, amended and restated, supplemented or otherwise modified from
time to time in accordance with the terms thereof, the “Credit Agreement”),
among Holdings, the Borrower, the Administrative Agent, Fifth Third Bank as the
Additional Collateral Agent, the other agents, arrangers and bookrunners party
thereto and each Lender from time to time party thereto;
WHEREAS, pursuant to Section 2.6 of the Credit Agreement, the Borrower may
obtain a “Revolving Credit Commitment Increase” by, among other things, entering
into an “Incremental Agreement” in accordance with the terms and conditions of
the Credit Agreement;
WHEREAS, the Borrower has notified the Administrative Agent that it is
requesting a “Revolving Credit Commitment Increase” in the amount of $35,000,000
(the “Revolving Credit Commitment Increase”) pursuant to Section 2.6(a) of the
Credit Agreement;
WHEREAS, the Increasing Lender party to this Incremental Agreement as a lender
with respect to the Revolving Credit Commitment Increase set forth on Schedule
1.1 hereto has indicated its willingness to provide such Revolving Credit
Commitment Increase on the terms and subject to the conditions herein;
WHEREAS, in accordance with Section 12.1(a), the Borrower and the Required
Lenders have agreed that four Appraisals per twelve (12) month period may be
conducted at the Borrower’s expense; and
WHEREAS, the Required Lenders have agreed to amend Section 8.4 of the Credit
Agreement and the parties hereto have indicated their willingness to amend
certain other terms of the Credit Agreement as set forth herein.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Section 1.Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein which is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Incremental Agreement
becomes effective, refer to the Credit Agreement as amended hereby. This
Incremental Agreement is a “Loan Document” and an “Incremental Agreement,” each
as defined under the Credit Agreement.
Section 2.Revolving Credit Commitment Increase.
(a)    The Borrower and the Increasing Lender hereby agree that, subject to the
satisfaction of the conditions in Section 6 hereof, on the Commitment Effective
Date (as defined below), the Revolving Credit Commitment Increase of the
Increasing Lender shall become effective and the Commitments shall be deemed
increased by the amount of the Revolving Credit Commitment Increase of the
Increasing Lender. Pursuant to Section 2.6 of the Credit Agreement, the
Revolving Credit Commitment Increase shall be a Commitment for all purposes
under the Credit Agreement and each of the other Loan Documents and shall have
terms identical to the Commitments outstanding under the Credit Agreement
immediately prior to the date hereof.
(b)    The Increasing Lender acknowledges and agrees that upon the Commitment
Effective Date, the Increasing Lender shall be a “Lender” under, and for all
purposes of, the Credit Agreement and the other Loan Documents, and shall be
subject to and bound by the terms thereof, and shall perform all the obligations
of and shall have all rights of a Lender thereunder.
(c)    Upon the Commitment Effective Date, Schedule 1.1 of the Credit Agreement
will be amended and restated in its entirety by Schedule 1.1 hereto.
Section 3.Reallocation. The reallocation of the Lenders’ Revolving Loans
contemplated by Section 2.6(f)(ii) of the Credit Agreement with respect to any
Revolving Credit Commitment Increase shall occur with respect to the Revolving
Credit Commitment Increase contemplated hereby on the Commitment Effective Date,
and the Increasing Lender shall make such Revolving Loans on the Commitment
Effective Date as may be required to effectuate such reallocation. Furthermore,
on the Commitment Effective Date, all participations in Letters of Credit and
Swingline Loans shall be reallocated as contemplated by Section 2.6(f)(ii) of
the Credit Agreement pro rata among the Lenders after giving effect to the
Revolving Credit Commitment Increase contemplated hereby. Each Lender party
hereto hereby agrees to waive reimbursement of any costs incurred by such Lender
in connection with such reallocation pursuant to Section 5.4 of the Credit
Agreement.
Section 4.Amendments. The Borrower and the Required Lenders hereby agree that
the third sentence of Section 8.4(c) of the Credit Agreement shall be amended
and restated in its entirety to read as follows:
“Absent the continuance of a Specified Event of Default, during each period of
twelve (12) consecutive calendar months commencing on or after the Agreement
Date, the Agent and the Co-Collateral Agents may, collectively, at the
Borrower’s expense, conduct (i) Appraisals of the Inventory not more than four
(4) times during any such period and (ii) Appraisals of the Equipment not more
than four (4) times during any such period.”
Section 5.Representations Correct. By its execution of this Incremental
Agreement, the Borrower hereby certifies that:
(a)    The execution, delivery and performance of this Incremental Agreement has
been duly authorized by all necessary corporate or other organizational action
of, and has been duly executed and delivered by, each Obligor that is a party
hereto and constitutes a legal, valid and binding obligation of such Obligor,
enforceable against such Obligor in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
winding up, moratorium and other similar Laws relating to or affecting
creditors’ rights generally and by general equitable principles (whether
considered in a proceeding in equity or at law) and implied covenants of good
faith and fair dealing; and
(b)    the execution, delivery and performance of this Incremental Agreement by
each Obligor that is a party hereto and the other documents executed by such
Persons in connection herewith (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except for such as (i) have been obtained or made and are in full force and
effect, or (ii) the failure of which to obtain would not reasonably be expected
to result in a Material Adverse Effect, (b) will not violate any Requirement of
Law applicable to such Obligor or the Charter Documents of such Obligor, except
to the extent that such violation would not reasonably be expected to result in
a Material Adverse Effect, (c) will not violate or result in a default under any
Material Indebtedness and (d) will not result in the imposition of any Lien on
any asset of any Obligor (other than Permitted Liens).
Section 6.Effectiveness of this Incremental Agreement. This Incremental
Agreement shall become effective as of the date on which the following
conditions have been satisfied (the “Commitment Effective Date”, which for the
avoidance of doubt occurred on March 10, 2020):
(a)    The Administrative Agent (or its counsel) shall have received from (i)
the Borrower, (ii) Holdings, (iii) the Increasing Lender, (iv) the Issuing
Lenders, (v) the Swingline Lender, (vi) the Required Lenders and (vii) the
Administrative Agent, either (x) counterparts of this Incremental Agreement
signed on behalf of such parties or (y) written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmissions of signed signature pages) that such parties have signed
counterparts of this Incremental Agreement.
(b)    Immediately before and immediately after giving effect to the Incremental
Revolving Credit Commitment Increase on such date, (i) no Event of Default has
occurred and is continuing or would result therefrom and (ii) the
representations and warranties (x) of each Obligor set forth in the Loan
Documents and (y) in Section 5 of this Incremental Agreement shall be true and
correct in all material respects as of such date (it being understood that, to
the extent that any such representation and warranty specifically refers to an
earlier date, it shall be true and correct in all material respects as of such
earlier date and any such representation and warranty that is qualified as to
“materiality,” Material Adverse Effect or similar language shall be true and
correct in all respects (after giving effect to any such qualification
therein)).
(c)    The Administrative Agent shall have received a certificate of an
appropriate officer of the Borrower certifying that the conditions set forth in
Section 6(b) of this Incremental Agreement and the conditions to the Revolving
Credit Commitment Increase set forth in Section 2.6(e) of the Credit Agreement,
in each case, are satisfied as of the Commitment Effective Date.
(d)    The Administrative Agent shall have received a duly executed certificate
of an appropriate officer of each Obligor party to the Credit Agreement,
certifying (i)that the copies of such Obligor’s Charter Documents (x) as
previously certified and delivered to the Administrative Agent, remain in full
force and effect as of the Commitment Effective Date without modification or
amendment since such previous delivery or (y) as attached to such officer’s
certificate are true, correct and complete and in full force and effect as of
the Commitment Effective Date and, with respect to any applicable Charter
Document, certified as of a recent date by an appropriate Governmental Authority
of the jurisdiction of such Obligor’s organization or formation, (ii) that the
copies of such Obligor’s resolutions approving and adopting the Loan Documents
to which it is party, the transactions contemplated herein, and authorizing the
execution and delivery thereof, as attached to such officer’s certificate, are
true, correct and complete copies and in full force and effect as of the
Commitment Effective Date, (iii) as to incumbency certificates identifying the
officers of such Obligor that are authorized to execute the Incremental
Agreement and who will execute the Incremental Agreement and (iv) certificates
of good standing or the equivalent (if any) for each Obligor party to the Credit
Agreement from such Obligor’s jurisdiction of organization or formation, in each
case certified as of a recent date by the appropriate Governmental Authority .
(e)    The Administrative Agent shall have received on or prior to such date, in
immediately available funds, payment or reimbursement (or the Borrower shall
have made arrangements reasonably satisfactory to the Administrative Agent for
such payment or reimbursement) of all reasonable and documented or invoiced
out-of-pocket costs and expenses then due and payable to it under Section 14.7
of the Credit Agreement in connection with this Incremental Agreement, including
all reasonable and invoiced fees and expenses of Cahill Gordon & Reindel LLP, as
counsel to the Administrative Agent, in each case, to the extent invoiced at
least (3) Business Days prior to the Commitment Effective Date (or such later
date as the Borrower may agree).
(f)    If the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation and the Increasing Lender has provided its
electronic delivery requirements, the Increasing Lender requesting a
certification regarding beneficial ownership in relation to the Borrower as
required by the Beneficial Ownership Regulation (the “Beneficial Ownership
Certification”) shall have received prior to the Commitment Effective Date, the
Beneficial Ownership in relation to the Borrower.
(g)    The Borrower shall have paid (or shall have made arrangements reasonably
satisfactory to the Increasing Lender for such payment) to the Increasing Lender
an upfront fee equal to 0.25% of the aggregate principal amount of the Revolving
Credit Commitment Increase.
Section 7.Acknowledgments. The Borrower and each other Obligor party to the
Credit Agreement hereby expressly acknowledges the terms of this Incremental
Agreement and reaffirms, as of the date hereof, (i) the covenants and agreements
contained in each Loan Document to which it is a party, including, in each case,
such covenants and agreements as in effect immediately after giving effect to
this Incremental Agreement and the transactions contemplated hereby, (ii) its
guarantee of the Obligations (including, without limitation, the Obligations
that may arise pursuant to the Revolving Credit Commitment Increase) under the
Security Documents and (iii) its grant of Liens on the Collateral to secure the
Obligations (including, without limitation, the Obligations that may arise
pursuant to the Revolving Credit Commitment Increase) pursuant to the Security
Documents.
Section 8.Amendment, Modification and Waiver. This Incremental Agreement may not
be amended, modified or waived except pursuant to Section 12.1 of the Credit
Agreement.  
Section 9.Liens Unimpaired. After giving effect to this Incremental Agreement,
neither the modification of the Credit Agreement effected pursuant to this
Incremental Agreement nor the execution, delivery, performance or effectiveness
of this Incremental Agreement:
(a)    impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Security Document, and such Liens continue unimpaired with the
same priority (subject to Permitted Liens) to secure repayment of all
Obligations, whether heretofore or hereafter incurred; or
(b)    requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens.
Section 10.Entire Agreement. This Incremental Agreement, the Credit Agreement
and the other Loan Documents constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the
parties hereto with respect to the subject matter hereof. Except as expressly
set forth herein, this Incremental Agreement shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of any party under, the Credit Agreement, nor (except as expressly
contemplated hereby) alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. It is understood and agreed that each
reference in each Loan Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Incremental Agreement is a Loan Document.
Section 11.GOVERNING LAW. THIS INCREMENTAL AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTIONS 14.3(b), 14.3(c) AND 14.4 OF THE CREDIT AGREEMENT ARE HEREBY
INCORPORATED BY REFERENCE INTO THIS INCREMENTAL AGREEMENT AND SHALL APPLY
HERETO. 
Section 12.Severability. If any provision of this Incremental Agreement is held
to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Incremental Agreement shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
Section 13.Counterparts. This Incremental Agreement may be signed in any number
of counterparts, each of which shall be deemed an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Delivery
by facsimile or other electronic means of an executed counterpart of a signature
page to this Incremental Agreement shall be effective as delivery of an original
executed counterpart of this Incremental Agreement.
Section 14.Headings. The headings of this Incremental Agreement are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
[Remainder of Page Intentionally Left Blank]
A.


IN WITNESS WHEREOF, the parties hereto have caused this Incremental Agreement to
be duly executed and delivered by their respective authorized signatories as of
the day and year first above written.


CAPITOL INTERMEDIATE HOLDINGS, LLC, as Holdings
By:
        
Name:    Bruce Heinemann
Title:    Chief Financial Officer

CAPITOL INVESTMENT MERGER SUB 2, LLC, as Borrower
By:
        
Name:    Bruce Heinemann
Title:    Chief Financial Officer







JPMORGAN CHASE BANK, N.A., as Administrative Agent, a Lender, a Swingline Lender
and a Letter of Credit Issuer
By:
        
Name:    
Title:    

MUFG UNION BANK, N.A., as an Increasing Lender and a Lender
By:
        
Name:    
Title:    






FIFTH THIRD BANK, as a Letter of Credit Issuer and a Lender
By:
        
Name:    
Title:    




MORGAN STANLEY SENIOR FUNDING, INC., as a Letter of Credit Issuer and a Lender
By:
        
Name:    
Title:    




DEUTSCHE BANK AG NEW YORK BRANCH, as a Letter of Credit Issuer and a Lender
By:
        
Name:    
Title:    




CITIBANK, N.A., as a Letter of Credit Issuer and a Lender
By:
        
Name:    
Title:    







                        
SCHEDULE 1.1
TO INCREMENTAL AGREEMENT
Schedule 1.1
As of as of March 10, 2020:


Lenders’ Commitments


Lender
Revolving Credit Commitment
Applicable Percentage
JPMorgan Chase Bank, N.A.
$100,000,000.00
25.974%
Fifth Third Bank
$100,000,000.00
25.974%
Morgan Stanley Senior Funding, Inc.
$50,000,000.00
12.987%
Deutsche Bank AG New York Branch
$50,000,000.00
12.987%
Citibank, N.A.
$50,000,000.00
12.987%
MUFG Union Bank, N.A.
$35,000,000.00
9.091%
Total
$385,000,000.00
100.000%





Letter of Credit Commitments


Letter of Credit Issuer
Letter of Credit Commitments
Applicable Percentage
JPMorgan Chase Bank, N.A.
$29,000,000.00
29%
Fifth Third Bank
$29,000,000.00
29%
Morgan Stanley Senior Funding, Inc.
$14,000,000.00
14%
Deutsche Bank AG New York Branch
$14,000,000.00
14%
Citibank, N.A.
$14,000,000.00
14%
Total
$100,000,000.00
100%








